        Case 1:20-cv-00175-RKE Document 24-1               Filed 04/16/21     Page 1 of 3




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HONORABLE RICHARD K. EATON, SENIOR JUDGE
__________________________________________
                                           :
UNITED STATES OF AMERICA,                  :
                                           :
                  Plaintiff,               : Court No.: 20-00175
            v.                             :
                                           :
AMERICAN HOME ASSURANCE COMPANY, :
                                           :
                  Defendant.               :
_________________________________________ :

                     PLAINTIFF’S RESPONSE TO DEFENDANT’S
                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       Pursuant to Rule 56.3 of the Rules of the United States Court of International Trade,

plaintiff, the United States (the Government), respectfully responds to the statement of facts

submitted by defendant, American Home Assurance Company (AHAC), in support of its motion

for summary judgment.

       1.      Admits.

       2.      Admits.

       3.      Admits.

       4.      Admits.

       5.      Admits.

       6.      Objects to the phrase “roughly in proportion” as being vague and ambiguous.

Notwithstanding and without waiving this objection, admits.

       7.      Admits.

       8.      Admits.

       9.      Denies that U.S. Customs and Border Protection (CBP) reliquidated the entries.

See Pl. Ex. 1; Pl. 3 ¶14. Admits the remainder.
        Case 1:20-cv-00175-RKE Document 24-1                Filed 04/16/21     Page 2 of 3




       10.     Admits.

       11.     Admits.

       12.     Admits that AHAC did not make payment to CBP for the bills for the Panjee

entries. Denies that CBP reliquidated the entries. See Pl. Ex. 1; Pl. 3 ¶14. Denies the remainder

for lack of knowledge or information sufficient to form a belief as to the truthfulness of the

statement and avers that this portion of the statement does not comprise a material fact.

       13.     Admits.

       14.     Admits.

       15.     Admits.

       16.     Admits.

       17.     Objects to the phrase “roughly proportionate” as being vague and ambiguous.

Notwithstanding and without waiving this objection, admits.

       18.     Admits.

       19.     Admits.

       20.     Denies that CBP reliquidated the entries. See Pl. 3 ¶26; Pl. Ex. 6. Admits the

remainder.

       21.     Admits.

       22.     Admits.

       23.     Admits that AHAC did not make payment to CBP for the bills for the Pan Pacific

entries. Denies that CBP reliquidated the entries. See Pl. 3 ¶26; Pl. Ex. 6. Denies the remainder

for lack of knowledge or information sufficient to form a belief as to the truthfulness of the

statement and avers that this portion of the statement does not comprise a material fact.




                                                 2
       Case 1:20-cv-00175-RKE Document 24-1              Filed 04/16/21    Page 3 of 3




Plaintiff’s Response to Defendant’s Statement of Undisputed Material Facts: United States of
America v. American Home Assurance Company, Court No. 20-00175


                                            Respectfully submitted,

                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General
                                            JEANNE E. DAVIDSON
                                            Director
                                            /s/ Justin R. Miller
                                    By:     JUSTIN R. MILLER
                                            Attorney-In-Charge
                                            International Trade Field Office

                                            /s/ Peter A. Mancuso
                                            PETER A. MANCUSO
                                            Trial Attorney
                                            Department of Justice, Civil Division
                                            Commercial Litigation Branch
                                            26 Federal Plaza – Suite 346
                                            New York, New York 10278
                                            Tel. (212) 264–0484 or 9230
                                            Attorneys for Plaintiff
Of Counsel:
SUZANNA HARTZELL-BALLARD
Office of the Assistant Chief Counsel
U.S. Customs and Border Protection


Dated: April 16, 2021




                                               3
